Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the borehole" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the borehole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Aleseenko et al. (US 2013/0032349 A1) (“Aleseenko” herein)

Claim 1
Aleseenko discloses a method for enhancing hydrocarbon fluid production, comprising:
drilling a generally vertical borehole;
forming a tunnel extending outwardly from the generally vertical borehole at least 10 feet into a formation surrounding the borehole; and
 	performing a fracture stimulation of the tunnel to create a network of fractures through a target zone which is a hydrocarbon bearing region of the formation. [0005; 0020; 0041-0043; 0074-0075; 0082-0086]

Claim 2
Aleseenko discloses the method as recited in claim 1, wherein forming the tunnel comprises forming at least two tunnels with diameters of less than 2 inches. [0035]

Claim 3
Aleseenko discloses the method as recited in claim 1, wherein forming the tunnel comprises forming at least two tunnels with diameters of less than 1.5 inches. [0035]

Claim 4
Aleseenko discloses the method as recited in claim 1, wherein forming the tunnel comprises forming at least two tunnels in alignment with a direction of maximum horizontal stress in the formation. [0043]

Claim 5
Aleseenko discloses the method as recited in claim 1, wherein forming the tunnel comprises forming at least two tunnels in alignment with a direction of minimum horizontal stress in the formation. [0043]

Claim 6
Aleseenko discloses the method as recited in claim 1, wherein forming the tunnel comprises forming at least two tunnels in a substantially horizontal orientation. [0033; 0041-0043] 

Claim 7
Aleseenko discloses the method as recited in claim 1, wherein drilling comprises drilling the borehole outside of the target zone. [0038;0041-0043; 0050-0051]

Claim 8
Aleseenko discloses the method as recited in claim 1, wherein performing the fracture stimulation comprises performing a hydraulic fracture operation. [0082-0086]

Claim 9
Aleseenko discloses the method as recited in claim 1, wherein forming comprises orienting the tunnel to intersect a natural fracture.  It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)

Claim 10
Aleseenko discloses a method, comprising:
	drilling a borehole in a formation zone having different petrophysical and geo-mechanical properties than at least one target zone in a hydrocarbon bearing formation; 
	forming a first tunnel extending from the borehole laterally and a second tunnel extending from the borehole laterally in a different direction than the first tunnel;
orienting the first tunnel and the second tunnel to intersect the at least one target zone at a predetermined angle with respect to a direction of maximum horizontal stress in the hydrocarbon bearing formation; and
	performing a hydraulic fracture stimulation of the first tunnel and the second tunnel to create a network of fractures through the target zone of the hydrocarbon bearing formation. [0005; 0020; 0038; 0041-0043; 0074-0075; 0082-0086]
 	Aleseenko does not explicitly disclose the terminology as recited within the claimed invention: petrophysical and geo-mechanical properties. However, Aleseenko discloses that different zones with different stresses that act perpendicular to the cluster planes [0037-0038] that would serve as zones with different petrophysical and geo-mechanical properties. Therefore, the Examiner interprets this disclosure to read on the claimed invention.

Claim 11
Aleseenko discloses the method as recited in claim 10, wherein orienting the first and second tunnels comprises orienting the first and second tunnels at desired angles with respect to horizontal stresses in the hydrocarbon bearing formation. [0074-0075]

Claim 12
Aleseenko discloses the method as recited in claim 10, wherein orienting the first and second tunnels comprises orienting the first and second tunnels in alignment with a direction of maximum horizontal stress in the hydrocarbon bearing formation. [0043]

Claim 13
Aleseenko discloses the method as recited in claim 10, wherein orienting the first and second tunnels comprises orienting the first and second tunnels in alignment with the direction of minimum horizontal stress in the hydrocarbon bearing formation. [0043]

Claim 14
Aleseenko discloses the method as recited in claim 10, wherein orienting the first and second tunnels comprises orienting at least one of the first and second tunnels to intersect a natural fracture. It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)

Claim 15
Aleseenko discloses the method as recited in claim 10, wherein forming the first and second tunnels comprises forming the first and second tunnels to extend laterally at least 10 feet. [0020]

Claim 16
Aleseenko discloses the method as recited in claim 10, wherein drilling comprises drilling a generally vertical borehole and wherein orienting the first and second tunnels comprises orienting the first and second tunnels to extend outwardly from the generally vertical borehole. [0033; 0041-0043] 

Claim 17
Aleseenko discloses the method as recited in claim 10, wherein drilling comprises drilling a generally horizontal borehole and wherein orienting the first and second tunnels comprises orienting the first and second tunnels to extend outwardly from the generally horizontal borehole. [0033; 0041-0043] 

Claim 18
Aleseenko discloses a system to enhance hydrocarbon production, comprising:
	a generally vertical wellbore in a formation containing a hydrocarbon bearing target zone;
 	at least two tunnels each having a diameter of 2 inches or less and 
 	extending laterally from the wellbore at least 10 feet, the at least two tunnels extending into the hydrocarbon bearing target zone; and
 	a fracture network extending laterally from each tunnel of the at least two
tunnels. [0005; 0020; 0035; 0041-0043; 0074-0075; 0082-0086]

Claim 19
Aleseenko discloses the system as recited in claim 18, wherein the at least two tunnels extend at least 15 feet from the generally vertical wellbore. [0020; 0041-0043]

Claim 20
Aleseenko discloses the system as recited in claim 19, wherein the at least two tunnels are oriented generally horizontally in opposed directions an extend at least 20 feet from the generally vertical wellbore. [0020; 0041-0043]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soliman et al. (US 7,788,037 B2) Method and system for determining formation properties based on fracture treatment teaches A method and system for determining formation properties based on a fracture treatment that may include collecting data from a fracture treatment for a well, Abass et al. (US 2011/0061869 A1) Formation of Fractures Within Horizontal Well teaches Producing transverse fractures in a horizontal well may be achieved at a relatively lower fracturing pressure by forming one or more tunnels extending from the horizontal wellbore. One or more tunnels may be formed at each location along the horizontal wellbore where a transverse fracture is desired. The tunnel(s) may be formed mechanically, optically, or hydraulically, and Todd et al. (US 2012/0024530 A1) Increasing Fracture Complexity in Ultra-Low Permeable Subterranean Formation Using Degradable Particulate teaches A method of increasing the fracture complexity in a treatment zone of a subterranean formation is provided. The subterranean formation is characterized by having a matrix .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/12/2021